Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2008 Northfield Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 1-33732 26-1384892 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 1410 St. Georges Avenue, Avenel, New Jersey (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (732) 499-7200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4 (c)) Item 2.02 Results of Operations and Financial Condition On July 23, 2008, Northfield Bancorp, Inc. issued a press release announcing its earnings for the quarter and six months ended June 30, 2008. A copy of the press release is attached as Exhibit 99 to this report. The press release attached as an exhibit to this Current Report pursuant to this Item 2.02 is being furnished to, and not filed with, the Securities and Exchange Commission . Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Exhibit 99 Press release dated July 23, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NORTHFIELD BANCORP, INC. DATE: July 23, 2008 By: /s/ Steven M. Klein Steven M. Klein Executive Vice President and Chief Financial Officer
